Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 14, 2020

                                       No. 04-20-00441-CV

                             IN THE INTEREST OF D.S., ET AL,

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-PA-02723
                           Honorable Peter A. Sakai, Judge Presiding


                                          ORDER
       Appellant filed her notice of appeal in the trial court on September 8, 2020. The clerk’s
record and reporter’s record in this appeal are due September 18, 2020. On September 10, 2020,
appellant filed in this court a copy of a “Request for Reporter’s Record and Clerk’s Record for
Appeal,” in which she states she served her request on the court reporters on September 9, 2020.
In her request, appellant states she is presumed indigent and may proceed without advance
payment of costs.

        A party who cannot pay the costs of an appeal must file an affidavit of indigence “in the
trial court with or before the notice of appeal.” TEX. R. APP. P. 20.1(c)(1). It is not clear whether
appellant’s request constitutes a proper affidavit of indigence or whether appellant timely filed
an affidavit of indigence with the trial court; however, an untimely, uncontested affidavit of
indigence can be “adequate to fulfill the fundamental purpose of Rule 20.1.” Higgins v. Randall
County Sheriff’s Office, 257 S.W.3d 684, 688 (Tex. 2008).

        The trial court clerk, court reporter, or any party can file a contest to the affidavit with
this court in accordance with Rule 20.1(e) no later than September 24, 2020. See TEX. R. APP.
P. 20.1(e). If no contest is filed, the affidavit’s allegations will be deemed true and the reporter’s
record will be due thirty days from the date of this order. See TEX. R. APP. P. 20.1(f). If a
contest is timely filed, this court will issue an appropriate order.

        The clerk of this court is ORDERED to send a copy of this order and a copy of the
appellant’s “Request for Reporter’s Record and Clerk’s Record for Appeal” to the parties, the
trial court clerk, the court reporter(s), and the trial court judge. See TEX. R. APP. P. 20.1(d)(2).



                                                      ________________________________
                                                      Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of September, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court